Citation Nr: 0928782	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  97-28 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU), prior to May 5, 2005.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel






INTRODUCTION

The Veteran served on active duty from July 1977 to August 
1982 and from September 1982 to September 1985.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Lincoln, 
Nebraska, VA Regional Office (RO).

This case has previously come before the Board.  The 
Secretary and the Veteran (the parties) filed a joint motion 
for remand.  In July 2008, the Court vacated that part of the 
Board's September 19, 2007 decision which denied entitlement 
to a TDIU prior to August 16, 2006.  In January 2009, the 
Board remanded the issue to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  A 100 percent rating for paranoid schizophrenia has been 
assigned from May 5, 2005.  

2.  Prior to May 5, 2005, the Veteran's service-connected 
disabilities were delusional disorder (now rated as paranoid 
schizophrenia), rated as 10 percent disabling, status post 
separation of the left shoulder, rated as 10 percent 
disabling, and hearing loss on the left with residual of 
ossicles injury, rated as 0 percent disabling, with a 
combined rating of 20 percent.  

3.  The competent evidence does not establish that, prior to 
May 5, 2005, the Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, with consideration given to the 
Veteran's background, including his employment and 
educational history.  


CONCLUSION OF LAW

Prior to May 5, 2005, the criteria for a TDIU have not been 
met, including on an extraschedular basis.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (a) 
& (b), 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The January 
2004 and July 2006 letters told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 
120.  

In regard to the Veteran's June 2009 statement regarding 
VCAA, the Board notes that in this case, the claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claim and as such, the essential fairness 
of the adjudication process was not affected.  The claimant 
was provided VCAA notification and had knowledge in that 
regard.  As further noted below, VA has obtained all relevant 
evidence.  Thus, even though the initial VCAA notice came 
after the initial adjudication, there is no prejudice to the 
claimant.  In any event, the Board finds that any deficiency 
in the notice to the claimant or the timing of these notices 
is harmless error.  See Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  
See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can 
be predicated on insufficiency of notice since its purpose 
had been served.").  In order for the Court to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  VA examinations are of record and 
an opinion from the Director of Compensation and Pension 
service has been associated with the claims file.  The 
records satisfy 38 C.F.R. § 3.326.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the appellant's service-
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).

The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

The Board notes that where the percentage requirements are 
not met, entitlement to the benefits on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background, including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  

The Board itself may not assign an extraschedular rating in 
the first instance, but must leave that initial determination 
to the Under Secretary for Benefits or the Director of the 
Compensation & Pension Service.  Bowling v. Principi, 15 Vet. 
App. 1, 10 (2001) (recognizing that "the [Board] is not 
authorized to assign an extraschedular rating in the first 
instance under 38 C.F.R. § 3.321(b)"); accord Smallwood v. 
Brown, 10 Vet. App. 93, 98 (1997).  The Board may, however, 
consider and adjudicate the issue of whether the RO should 
refer such a matter to appropriate personnel for 
extraschedular consideration pursuant to the procedures of 38 
C.F.R. § 3.321, and further may determine, after an initial 
review by the authorities pursuant to § 3.321(b)(1), the 
propriety of assigning an extraschedular evaluation.  
Smallwood, supra.  

Analysis

The Veteran asserts that he is entitled to a TDIU.  In a 
December 2004 rating decision, service connection was 
established for delusional disorder, and a 10 percent 
evaluation has been assigned from January 1996, as reflected 
in a June 2006 rating decision.  In a May 2007 rating 
decision, the disability was characterized as paranoid 
schizophrenia and, as reflected in the September 2007 Board 
decision, a 100 percent rating, from May 5, 2005, has been 
awarded.

In light of the 100 percent evaluation, the Veteran is not 
eligible for a TDIU from May 5, 2005 and the claim for that 
benefit is moot from May 5, 2005.  Green v. West, 11 Vet. 
App. 472 (1998).  Clearly, however, the 100 percent 
evaluation from May 5, 2005 does not nullify the claim for 
the appeal period prior to that.  With that in mind, 
consideration must be given to the evidence of record in 
order to make a determination as to whether the Veteran was 
unemployable at any point during the relevant period.

The Board notes that prior to May 5, 2005, the Veteran was 
service connected for delusional disorder (now rated as 
paranoid schizophrenia), rated as 10 percent disabling, 
status post separation of the left shoulder, rated as 10 
percent disabling, and hearing loss on the left with residual 
of ossicles injury, rated as 0 percent disabling, with a 
combined rating of 20 percent.  Having considered entitlement 
under 38 C.F.R. § 4.16(a), the Board finds that the 
percentage requirements have not been met.  The Veteran did 
not have at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2008).

Under 38 C.F.R. § 4.16(b), however, all veterans who are 
shown to be unable to secure and follow a substantially 
gainful occupation by reason of service-connected disability 
shall be rated totally disabled.  If the veteran is 
unemployable due to service-connected disability, and the 
percentage requirements of 38 C.F.R. § 4.16(a) are not met, 
the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extraschedular rating.  38 C.F.R. 38 C.F.R. §§ 3.321(b), 
4.16(b) (2008).

The Board notes that the Veteran's psychiatric disability has 
been variously diagnosed.  For example, a January 1991 VA 
record notes a diagnosis of paranoid personality disorder 
versus paranoid schizophrenia, and the October 1991 Social 
Security Administration (SSA) determination shows that he is 
in receipt of SSA disability benefits based upon a 
personality disorder.  Inpatient records, dated in August 
1996, note a presentation with depressed mood and suicidal 
ideations, and the diagnosis was major depressive episode.

Private records, dated in April 1997, show a diagnosis of 
paranoid psychosis (paranoid schizophrenia versus paranoia), 
with the specific diagnosis noted to be unclear, and note 
that delusions of persecution affected his conduct, and the 
examiner concluded that he was incapable of relating 
appropriately to co-workers and supervisors because of his 
paranoid ideas.  The examiner added that one had the 
impression, at times, of paranoid personality features, but 
noted that his ideas seemed to clearly involve a level of 
paranoia more severe than would be associated with a paranoid 
personality disorder.  In addition, private records, dated in 
November 1997, show diagnoses of depression and probably 
dysthymia, possibly with paranoid features.

A December 2002 VA examination report notes that while the 
Veteran was employed on a part-time basis painting houses in 
the spring and fall, he had not had a formal job in many 
years, and significant circumstantiality was noted.  The 
examiner opined that delusional disorder might be a 
contributing factor to his unemployability but did not render 
him unemployable, assigning an overall global assessment of 
functioning (GAF) score of 45.  

In March 2003, the examiner stated that while the Veteran had 
some abilities to obtain some gainful employment, overall, 
when all of his medical problems were combined, a formal type 
of employment would be precarious because of a combination of 
his multiple medical problems.  The May 2005 VA examination 
report notes that he was unemployed.

The Veteran underwent a VA examination in August 2006.  The 
examiner noted that the Veteran's paranoia went beyond a 
paranoid personality disorder into a schizotypal personality 
disorder, that he was odd and peculiar, markedly paranoid and 
suspicious, had a severely constricted affect, and had 
magical and unusual beliefs.  The examiner stated the 
following:

The schizotypal personality disorder really is 
the prodromal phase of schizophrenia for this 
veteran.  This is a very difficult clinical case. 
Person's [sic] with Paranoid Schizophrenia, 
according to clinical scientific research, may 
present as being more highly functioning tha[n] 
they really are.  This appears to be the case for 
this veteran.  However, on today's examination he 
was peculiar and highly delusional.  The 
veteran's associations were at times derailed 
from the topic, but not to the extent that he is 
disorganized or undifferentiated schizophrenic.  
The veteran's delusions are severe to the extent 
that this has prevented him from maintaining 
gainful employment.  The DSM-IV would state that 
Delusional Disorder in and of itself may be 
present and that the person is able to function 
well within an occupational setting.  This runs 
contrary to this veteran's history for 
occupational status and the records that [I] have 
reviewed from Drs. L[] and L[] and other medical 
records.  This veteran's Schizophrenia is SEVERE, 
and daily.  [T]his is a chronic and persistent 
mental disorder that has been ongoing for years 
since his active duty.  The prognosis is poor.  

The August 2006 VA report of examination notes that the 
Veteran had been unemployed for five to 10 years due to 
paranoid schizophrenia, and that he was delusional often, 
with grandiosity, which led to irritability and some 
resentment and anger.  The examiner added that the Veteran's 
schizophrenia was a life-long and permanent condition and was 
fully disabling in and of itself as separate from any of his 
other medical disorders.

Having reviewed the record, the Board finds that, prior to 
May 5, 2005, the competent evidence does not establish that 
the Veteran's service-connected disabilities resulted in an 
inability to obtain and retain substantially gainful 
employment, and/or by reason of service-connected 
disabilities, with consideration given to the Veteran's 
background, including his employment and educational history.  
The Board notes that while the August 2006 VA examiner stated 
that the Veteran had severe delusions preventing him from 
maintaining gainful employment, had been unemployable for 
five to 10 years, and was fully disabled due to paranoid 
schizophrenia separate and apart from any other medical 
disorder, the December 2002 VA examiner specifically 
concluded that the Veteran was not unemployable, and the 
March 2003 examiner stated that the Veteran had the ability 
to maintain gainful employment, but for his multiple medical 
problems, many of which are not service connected, as 
reflected in a February 2009 rating decision.  

In addition, in a May 2009 response to the AOJ's referral of 
the matter of entitlement to an extraschedular TDIU under 
38 U.S.C.A. § 4.16(b), the Director of Compensation and 
Pension Service concluded that the evidence did not establish 
that the Veteran was unemployed and unemployable, prior to 
May 5, 2005, due to compensable service-connected paranoid 
schizophrenia, previously diagnosed as delusional disorder, 
rated as 10 percent disabling from January 16, 1996, 
separation of the left shoulder with degenerative changes and 
recurrent loss of strength, rated as 10 percent disabling, 
from July 15, 1987.  

Thus, the Board finds that while the Veteran may have been 
unemployed prior to March 5, 2005, with service-connected 
disabilities interfering with and reducing his employment 
options, as reflected in the 1997 private record in regard to 
coworkers and supervisors, the competent evidence does not 
establish that the interference due solely to the service-
connected disability was to an extent that can be 
characterized as marked, and the disability did not preclude 
him from holding all types of substantially gainful 
occupations.  38 C.F.R. §§ 3.321(b), 4.16(b).  Rather, the 
March 2003 VA examination report notes that he had been 
working as a painter, and the examiner stated that while a 
formal type of employment would be precarious because of a 
combination of his multiple medical problems, he did have the 
ability maintain some type of gainful employment.  The Board 
notes that the GAF rating of 45 assigned in December 2002 was 
based on overall impairment, and as reflected in a February 
2009, the Veteran has multiple nonservice-connected 
disabilities, to include a personality disorder, as reflected 
in an October 1991 Social Security Administration (SSA) 
determination.  In addition, while the May 2005 VA 
examination report notes that the Veteran was unemployed and 
had constricted interpersonal relationships and social 
functioning, the examiner characterized the degree of 
disability as moderate.  

The Board notes that a determination as to entitlement to a 
TDIU, prior to May 5, 2005, requires competent evidence.  The 
Veteran is competent to report his symptoms.  As a layman, 
however, his opinion alone is not sufficient upon which to 
base a determination.  Rather, the Board must weigh and 
assess the competence and credibility of all of the evidence 
of record, to include the opinions to the contrary.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board finds that the evidence establishes 
that the Veteran did not meet the threshold criteria for a 
TDIU, prior to May 5, 2005, under 4.16(a).  In addition, in 
regard to entitlement to a TDIU prior to May 5, 2005 on an 
extraschedular basis, the Board has accorded more probative 
value to the VA opinions coupled with the opinion provided by 
the Director of Compensation and Pension Service, to the 
effect that the Veteran was not unemployable due to service-
connected disability, to include on an extraschedular basis, 
prior to May 5, 2005.  The opinions are adequate, with the 
Veteran's history having been noted, the claims file having 
been reviewed and rationales were provided.  In this case, 
the Board finds that entitlement to a TDIU, prior to May 5, 
2005, to include on an extraschedular basis, is not 
warranted.  

The preponderance of the evidence is against the assignment 
of a TDIU, to include on an extraschedular basis, prior to 
May 5, 2005 and there is no doubt to be resolved.  
Consequently, the benefits sought on appeal are denied.


ORDER

A TDIU, prior to May 5, 2005, is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


